As filed with the Securities and Exchange Commission on April 29, 2016 1933 Act Registration Number: 033-53698 1940 Act Registration Number: 811-07322 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 84 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 85 (Check appropriate box or boxes.) The Integrity Funds (Exact name of Registrant as Specified in Charter) 1 North Main Street, Minot, North Dakota 58703 (Address of principal offices) (Zip code) Registrant’s Telephone Number, Including Area Code 701-852-5292 Shannon D. Radke, 1 North Main Street, Minot, ND 58703 (Name and Address of Agent for Service) With Copies to: Felice R. Foundos, Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL 60603-4080 Approximate Date of Proposed Public Offering As soon as practicable after effectiveness It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on May 2, 2016, pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date), pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date), pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Shares of Beneficial Interest {Logo} May 1, 2016 THE INTEGRITY FUNDS Class A and Class C Shares WILLISTON BASIN/MID-NORTH AMERICA STOCK FUND TICKER (CLASS A): ICPAX TICKER (CLASS C): ICPUX INTEGRITY GROWTH & INCOME FUND TICKER (CLASS A): IGIAX TICKER (CLASS C): IGIUX INTEGRITY HIGH INCOME FUND TICKER (CLASS A): IHFAX TICKER (CLASS C): IHFCX INTEGRITY DIVIDEND HARVEST FUND TICKER (CLASS A): IDIVX TICKER (CLASS C): IDHCX PROSPECTUS This prospectus is intended to provide important information to help you evaluate whether The Integrity Funds listed above may be right for you. Please read it carefully before investing and keep it for future reference. To learn more about how The Integrity Funds can help you achieve your financial goals, call Integrity Funds Distributor, LLC at 800-276-1262. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS WILLISTON BASIN/MID-NORTH AMERICA STOCK FUND—FUND SUMMARY 1 INTEGRITY GROWTH & INCOME FUND—FUND SUMMARY 7 INTEGRITY HIGH INCOME FUND—FUND SUMMARY 12 INTEGRITY DIVIDEND HARVEST FUND—FUND SUMMARY 16 ADDITIONAL INFORMATION—INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 21 PORTFOLIO HOLDINGS DISCLOSURE 28 FUND MANAGEMENT 28 Investment Adviser 28 Portfolio Managers—WB/MNAS Fund, Growth & Income Fund and Dividend Harvest Fund 30 Sub-Adviser and Portfolio Managers—High Income Fund 31 Additional Information about Portfolio Managers 31 Manager-of-Managers 31 THE SHARES OFFERED 32 Class A Shares 32 Class C Shares 33 HOW TO REDUCE YOUR SALES CHARGE 33 Class A Sales Charge Reductions 34 Class A Sales Charge Waivers 35 Additional Information 35 HOW TO BUY SHARES 35 Minimum Investments and Share Price 36 IMPORTANT INFORMATION ABOUT PURCHASES 36 USA PATRIOT Act 36 Purchases Made Through a Financial Adviser 37 Systematic Investing—The Monthomatic Investment Plan 37 SPECIAL SERVICES 38 Exchanging Shares 38 Reinstatement Privilege 38 Telephone Privileges 38 HOW TO SELL SHARES 39 Systematic Withdrawal Program 40 FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES 40 Market Timing 40 DISTRIBUTIONS 41 Dividends and Distributions 41 Reinvestment Options 42 FEDERAL TAX MATTERS 42 NET ASSET VALUE 45 FUND SERVICE PROVIDERS 45 CERTAIN FEES PAID TO FINANCIAL INTERMEDIARIES 45 SHAREHOLDER INQUIRIES AND MAILINGS 46 FINANCIAL HIGHLIGHTS 46 WILLISTON BASIN/MID-NORTH AMERICA STOCK FUND FUND SUMMARY Investment Objective The Fund seeks to provide long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts with respect to purchases of Class A shares of the Fund if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund or in other funds in the Integrity/Viking family of funds. More information about these and other discounts is available from your financial professional and in “The Shares Offered; Class A Shares” on page 32 of the Fund’s prospectus, “How to Reduce Your Sales Charge” on page 33 of the prospectus and “Purchase and Redemption of Shares” on page B-50 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Shares Class C Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.00% None Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of purchase price or redemption proceeds) 1.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Exchange Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.50% 0.50% Distribution and Service (12b-1) Fees 0.50% 1.00% Other Expenses 0.44% 0.44% Acquired Fund Fees and Expenses(1) 0.01% 0.01% Total Annual Fund Operating Expenses 1.45% 1.95% (1) The Total Annual Fund Operating Expenses may not correlate with the ratio of expenses to average net assets in the Fund’s financial highlights, which reflect the operating expenses of the Fund and do not include acquired fund fees and expenses. Example This example is intended to help you compare the cost of investing in the Fund with the costs of investing in other mutual funds. The example assumes you invest $10,000 in the Fund for the time periods indicated and then either redeem or do not redeem your shares at the end of a period. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Redemption No Redemption Class A Shares Class C Shares Class A Shares Class C Shares 1 Year $641 $300 $641 $200 3 Years $945 $630 $945 $630 5 Years $1,280 $1,104 $1,280 $1,104 10 Years $2,276 $2,514 $2,276 $2,514 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 63.76% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings made for investment purposes) in the stock of domestic and foreign issuers that are participating or benefitting from the development of the resources in the Williston Basin area (as described below) and/or Mid-North America area, encompassing the states of Arkansas, Colorado, Illinois, Iowa, Kansas, Louisiana, Minnesota, Mississippi, Missouri, Montana, Nebraska, New Mexico, North Dakota, Oklahoma, South Dakota, Texas, Wisconsin, and Wyoming; and the Canadian provinces of Alberta, Manitoba, and Saskatchewan (herein referred to as the “Region”); the “Williston Basin area” specifically encompasses western North Dakota, northwestern South Dakota, eastern Montana, the southern portion of the Canadian province of Saskatchewan, and the southwestern portion of the Canadian province of Manitoba. To pursue this strategy, the Fund invests primarily in companies that are (i) headquartered or maintain their principal place of business in the Region, or (ii) during the issuer’s most recent fiscal year, derived at least 50% of their revenues from goods produced or sold, investments made, or services performed in the Region, or (iii) during the issuer’s most recent fiscal year, have at least 50% of their assets in the Region, each as determined at the time of purchase. The Fund may invest in companies that have recently commenced operations and do not have significant revenues (development stage companies). The Fund’s investment adviser, Viking Fund Management, LLC (the “Investment Adviser”) will invest a significant amount of the Fund’s assets (although not exclusively) in companies it believes to have investment potential in the natural resources area (primarily energy and to a lesser extent, agriculture and minerals), as well as in the companies that serve these sectors and/or service the Region. The Fund’s portfolio management team considers a variety of factors when choosing investments for the Fund such as: (i) identifying companies and industries that appear to have the potential for above-average long-term performance based on projections of supply and demand of a resource and the state of the market; and/or (ii) identifying companies that are expected to show above-average growth over the long term as well as those that appear to be trading below their true worth. The Fund’s portfolio management team may consider selling a security if, among other considerations, its business fundamentals have deteriorated. Principal Risks As with all mutual funds, there is the risk that you could lose money through your investment in the Fund. Many factors affect the Fund’s net asset value and performance. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Market and Economic Risk: The prices of the securities in which the Fund invests may fluctuate, at times dramatically, for a number of reasons, including: actual earnings that do not meet generally accepted forecasts or estimates of earnings; changes in the general interest rate environment that have a negative impact on the valuation of earnings; the market undervaluing the stocks in the Fund’s portfolio; developments affecting particular issuers, industries, or geographic sectors; a general decline in the stock market; and social or political changes that alter investors’ future expectations of company earnings. Style Risk: The Fund is managed according to a growth investing style, and therefore is subject to the risks associated with this style. One risk is that a growth investing style may fall out of favor with investors for a period of time during which the Fund may underperform other funds that employ a different style. In addition, growth stocks typically are more volatile than value stocks due to their relatively high valuations and sensitivity to investor perceptions of the issuer’s growth potential. As a result, the price of a growth stock may experience a larger decline on a forecast of lower earnings or other negative development, than would a value stock. Furthermore, because the value of growth companies is a function of their expected earnings growth, there is a risk that such earnings growth may not occur or cannot be sustained. Geographic or Regional Risk: The Fund is managed to take advantage of what the Investment Adviser views as unique opportunities within the Region. The geographic limitations of such an approach pose special risks that should be understood by investors. Geographic limitations prevent the Fund from investing in other places where the opportunities may be greater. The economy of the Region may underperform that of other areas, creating a drag on performance relative to more geographically diverse funds. The geographic limitation may limit the degree of business diversification of the Fund, thus making returns more volatile than in more geographically diversified investments. Sector and Sector Weightings Risk: Market conditions, interest rates, and economic, regulatory, or financial developments could significantly affect a single sector and the securities of companies in that sector could react similarly to these or other developments. Since the Fund invests significantly in relatively few sectors, primarily the energy sector, it has more exposure to the price movements of this sector than funds that diversify their investments among many sectors. Regulatory Risk: The Fund may invest in companies that are subject to significant federal, state, and local government regulation in virtually every aspect of their operations, including how facilities are constructed, maintained, and operated, environmental and safety controls, and the prices they may charge for the products and services they provide. Various governmental authorities have the power to enforce compliance with these regulations and the permits issued under them, and violators are subject to administrative, civil and criminal penalties, including civil fines, injunctions, or both. Stricter laws, regulations, or enforcement policies could be enacted in the future which would likely increase compliance costs and may adversely affect the operations and financial performance of a significant number of the companies in which the Fund invests. Risks of the Energy Sector: The Fund may invest significantly in securities of companies in the energy sector. The energy sector is often cyclical and highly dependent on commodities prices. Securities prices for companies in the energy sector are affected by a variety of factors related to worldwide energy prices, exploration costs, energy conservation efforts and production spending. The performance of these companies and the prices of these securities are subject to changes in currency exchange rates, government regulation, world events and weather, depletion of natural resources and economic conditions, as well as market, economic and political risks of the countries where energy companies are located or do business. Securities of energy companies may be subject to swift price fluctuations as a result of these events, which may adversely affect the Fund. Recently, the price of oil, natural gas and other fossil fuels has declined significantly and experienced significant volatility, which has adversely impacted companies operating in the energy sector. There can be no assurance that the price of oil, natural gas and other fossil fuels will not decline further and have a further adverse effect.
